Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Viasystems Group, Inc., a Delaware corporation (the “Company”), does hereby certify that, to the best of their knowledge: The Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “Form 10-K”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 9, 2011 /s/ David M. Sindelar David M. Sindelar Chief Executive Officer Date: February 9, 2011 /s/ Gerald G. Sax Gerald G. Sax Chief Financial Officer
